Citation Nr: 0418756	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rate of pension (special monthly 
pension) based on need for regular aid and attendance of 
another person or based on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to April 
1971.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issue of entitlement to nonservice-connected pension 
benefits is no longer in appealed status in light of the RO's 
grant of these benefits by rating decision in December 2003.


FINDINGS OF FACT

1.  The veteran has been rated totally disabled for pension 
purposes since December 2001 on account of individual 
unemployability.  His disabilities include calcaneus 
fractures of the right and left lower extremities and chronic 
obstructive pulmonary disease (COPD).  None of his 
disabilities are individually rated at the 60 percent or 
higher level.

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  It is not shown by the evidence that the veteran is 
bedridden or that he is unable to dress/undress himself, keep 
himself clean, feed himself, or attend to the wants of nature 
without the care and assistance of another person on a 
regular basis.

4.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, and it is not shown that by 
his disabilities he is substantially confined to his dwelling 
or immediate premises.




CONCLUSION OF LAW

The criteria for payment of an increased rate of pension by 
reason of need of the regular aid and attendance of another 
person and/or by reason of the being housebound due to 
disabilities have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5100 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The 
veteran's claim remains pending and therefore, the provisions 
of the VCAA and the implementing regulations are applicable 
to this case.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this case has proceeded in accordance 
with the provisions of the law and regulations.
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant of any 
information and any medical or lay evidence not previously 
provided that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [letter from VA to 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that a letter was sent to the veteran in 
September 2003, with a copy to his representative, which was 
specifically intended to address the requirements of the VCAA 
pertinent to the special monthly pension claim to be decided 
herein.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  It 
further explained that VA would obtain VA medical records and 
would make reasonable efforts to help him get relevant 
evidence, such as private medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The September 2003 letter properly notified the veteran and 
his representative of the information, and medical or lay 
evidence, that was necessary to substantiate this claim, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  Although the letter requested a prompt response, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, which the 
Board finds was in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by the Secretary within one year 
from the date notice is sent].  The one-year period has since 
expired.

The veteran's special monthly pension claim was readjudicated 
by the RO in December 2003, prior to the expiration of the 
one-year period following the September 2003 notification of 
the veteran of the evidence necessary to substantiate the 
claim.  However, such action does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Therefore, the veteran was notified properly of his 
statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

All reasonable efforts have been made to assist the veteran 
in obtaining evidence necessary to substantiate his claim for 
special monthly pension, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating this claim.  In particular, the record shows 
that the RO obtained relevant VA and SSA medical records, and 
the veteran was provided with VA examinations in connection 
with his claim.  There is no indication that there exists any 
evidence which has a bearing on this claim which has not been 
obtained.

Furthermore, it is evident from review of the file that no 
pertinent evidence not already submitted is available; in 
this regard, it appears the veteran has submitted and VA has 
obtained all relevant VA/SSA medical records necessary to 
decide this claim at the present time.  See e.g. Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply); see also VAOPGCPREC 5-2004.

Moreover, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.103 (2003).  The veteran was informed of 
his right to a hearing and was presented several options for 
presenting personal testimony; he indicated in his VA Form 9 
that he did not want a Board hearing, and he never requested 
a hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.



Thus, examination of the record on appeal in light of the 
VCAA reveals that the development of the claim on appeal has 
been compliant with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid this inquiry.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Analysis

An increased rate of pension is payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d), 
(e); 38 C.F.R. § 3.351(a)(1).  A veteran is in need of 
regular aid and attendance if he is helpless or is so nearly 
helpless as to require the regular aid and attendance of 
another person.

The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or whether the veteran is 
a patient in a nursing home because of mental or physical 
incapacity; or whether the veteran establishes a factual need 
for aid and attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. 
§ 3.351(b), (c).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.

The Court has held that although the veteran need not show 
all of the disabling conditions identified in 38 C.F.R. 
§ 3.352(a) to establish entitlement to aid and attendance, it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

An increased rate of pension also is payable where the 
veteran has a single permanent disability rated as 100 
percent under the Schedule for Rating Disabilities (not 
including, as in this case, ratings based upon 
unemployability under 38 C.F.R. § 4.17) and, (1) he or she 
has additional disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) he or she is permanently housebound by reason of 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined to his/her dwelling and 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d)(1), (2).

The veteran essentially alleges that he is in need of regular 
aid and attendance and/or is housebound.  He claims that he 
is confined to a wheelchair and is unable to get out of the 
house.  He relates the onset of these limitations to the 
calcaneous fractures to his lower extremities sustained in 
July 2001 when he fell off a roof during the course of his 
employment as a painter.  He has not worked since that 
incident and was awarded Social Security disability benefits 
beginning in January 2002 on account of his injuries.

After a review of the record, the Board concludes that a 
preponderance of the relevant and probative evidence in this 
case is against the claim of entitlement to an increased rate 
of pension benefits for regular aid and attendance.  Although 
the Board recognizes that the veteran suffers from the 
calcaneus fractures to the legs (which are each rated 30 
percent disabling for VA pension purposes) and COPD (which 
the SSA recognized as a secondary diagnosis, and is rated 30 
percent disabling by VA for pension purposes), the criteria 
for granting special monthly pension benefits for regular aid 
and attendance are quite specific.

Firstly, the medical evidence of record does not reflect that 
the veteran is bedridden or that he is unable to take care of 
his personal needs (dressing, bathing, going to the bathroom, 
eating).  The veteran does not claim such limitations in any 
event.
Moreover, medical findings recently reported on the VA 
general medical and osteo examinations conducted in October 
2003 do not reflect do not show that the veteran needs the 
regular assistance of another person.  

While it appears the veteran lived with his mother shortly 
after his July 2001 fall and for a time employed her and his 
brothers assistance to get his groceries and cook his meals, 
the October 2003 VA general medical exam specifically noted 
that he had resumed cooking duties, while the VA osteo 
examination specifically noted that he was presently 
ambulatory and no longer using either a wheelchair or other 
assistive device.  The evidence clearly does not show that 
the veteran currently requires regular assistance from 
another person for his daily living needs.  Likewise, the 
medical evidence of record does not establish that he 
requires the frequent need of adjustment of a special 
prosthetic or orthopedic appliance which by reason of his 
disabilities cannot be done without the aid of another.  

Through his representative, the veteran argued that he was 
not given an Aid and Attendance examination in October 2003.  
However, such an examination  is plainly unnecessary given 
these findings reported on the osteo and general medical 
exams.  Accordingly, further development along these lines is 
not warranted.

Additionally, it is not shown that the veteran has a mental 
or physical impairment which requires assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment.  Moreover, the veteran has not 
contended or demonstrated that he has a visual impairment to 
the extent that he is blind or nearly blind, or that he is a 
patient living in a nursing home.

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  The evidence of record does not in any manner show 
that the veteran's disabilities debilitate him to the extent 
that he requires the regular aid and attendance of another 
person as specified by the criteria in 38 C.F.R. §§ 3.351(b), 
(c), 3.352(a).  Accordingly, the veteran does not qualify for 
an increased rate of pension based on the need for regular 
aid and attendance.

Further, for consideration of increased pension at the 
housebound rate, the veteran must have a 100 percent rating 
under Rating Schedule for a single permanent disability 
without resort to unemployability under 38 C.F.R. § 4.17.  It 
is clear from the record that none of the veteran's 
disabilities is 100 percent disabling under the schedular 
criteria; in fact he does not have a single disability rated 
above the 30 percent level.  In addition, while he claims 
that he was confined to his house after the July 2001 
injuries to his legs, it is simply not corroborated by any 
objective lay or medical evidence that he was not then, or 
currently is "substantially" confined to his home and 
immediate premises due to his leg disabilities to such an 
extent that it is reasonably certain that his resultant 
confinement caused by these disabilities will continue 
through his lifetime.  Furthermore, no contention or medical 
evidence reflects any basis to alter this finding on account 
of the veteran's COPD.  While the multiple VA examination 
reports and other medical reports show that the veteran has 
limitations due to his disabilities, sufficient to award 
basis pension benefits, none of these medical records 
document that he is permanently housebound by reason of his 
disabilities.

The law and regulations require a substantially greater 
degree of true housebound status to award special monthly 
pension.  It must be shown by competent evidence that he is 
"permanently housebound" due to his disabilities, and in 
this case, the medical evidence as well as his own 
contentions fails to establish that he is, in fact, 
housebound for pension purposes.  For these reasons, the 
veteran's calcaneous fracture and COPD disabilities do not at 
this time debilitate him to the extent that he is housebound 
as specified by the criteria in 38 C.F.R. § 3.351(f).  
Accordingly, the veteran does not qualify for payment of an 
increased rate of pension based on housebound status.

As the Board has found a preponderance of the relevant 
evidence is against this claim, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  Ashley v. Brown, 6 Vet. App. 52, 
59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).


ORDER

Entitlement to an increased rate of pension by reason of the 
need for regular aid and attendance of another person and/or 
by reason of being housebound is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



